     Case 3:17-cv-00724-AWT Document 313 Filed 03/31/21 Page 1 of 34



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

-------------------------------- x
MALCOLM O. ASHLEY,               :
                                 :
          Plaintiff,             :
                                 :
               v.                :
                                 :
CITY OF BRIDGEPORT; LT. RONALD   :      Civil No. 3:17-cv-724(AWT)
MERCADO; OFFICER RODERICK DODA; :
OFFICER MARIE CETTI; and ST.     :
VINCENT’S MEDICAL CENTER,        :
                                 :
          Defendants.            :
-------------------------------- x

              RULING ON MOTIONS FOR SUMMARY JUDGMENT

     The plaintiff, Malcolm O. Ashley (“Ashley”), brings this

action against the City of Bridgeport, Ronald Mercado, Roderick

Doda, Marie Cetti, and St. Vincent’s Medical Center seeking

damages for injuries arising out of an incident that took place

in April 2015. Defendants City of Bridgeport (the “City”),

Lieutenant Ronald Mercado (“Mercado”), Officer Roderick Doda

(“Doda”), and Officer Marie Cetti (“Cetti”) (collectively, “the

Municipal Defendants”) move for summary judgment on Counts One,

Two, Three, and Four of the Amended Complaint. Defendant St.

Vincent’s Medical Center (“St. Vincent’s”) moves for summary

judgment on Counts Five and Six. 1




     1 Count Seven of the Amended Complaint was previously
dismissed by the court. See ECF No. 217.


                                  -1-
       Case 3:17-cv-00724-AWT Document 313 Filed 03/31/21 Page 2 of 34



       For the reasons set forth below, the motions for summary

judgment are being granted.

  I.     FACTUAL BACKGROUND

       The following is an overview of the factual background.

Additional details are discussed in connection with that

defendant and the issues to which they are most relevant.

       On April 4, 2015, the plaintiff was parked at a gas station

in Bridgeport, Connecticut. A Georgia resident, the plaintiff

was in Bridgeport to meet with city officials about a

development initiative. While the plaintiff was standing outside

his vehicle at the gas station, Officer Cetti and Officer Vicens

were dispatched to the gas station in separate vehicles and upon

arrival, the officers questioned the plaintiff about why he had

been at the gas station for so long without purchasing any gas.

The plaintiff told the officers that he had a back injury and

was experiencing some pain, so he had stopped to stretch his

back. The plaintiff was not found to be in violation of any

motor vehicle laws. Cetti performed a patdown of the plaintiff

and found a knife belonging to the plaintiff. The Municipal

Defendants contend that Cetti “put Ashley’s knife into the

backseat of his car.” Municipal Defendants’ Local Rule 56(a)1

Statement (“Municipal Defs.’ L.R. 56(a)1”), ECF No. 270-2, ¶ 27.

The plaintiff states that Cetti “failed to return the Gerber

combat knife.” Pl.’s Local Rule 56(a)2 Statement in Opposition


                                    -2-
     Case 3:17-cv-00724-AWT Document 313 Filed 03/31/21 Page 3 of 34



to Defendant City of Bridgeport’s Motion for Summary Judgment

(“Pl.’s L.R. 56(a)2 for Municipal Defs.”), ECF No. 286, at 11,

29. In an interview with the City of Bridgeport Department of

Police, Office of Internal Affairs, the plaintiff stated that

“the male officer [Vicens] took my knife,” Municipal Defs.’ L.R.

56(a)1, Ex. B City of Bridgeport Office of Internal Affairs File

(“OIAFILE”), ECF No. 268, 000058 at line 43, but in the Amended

Complaint, the plaintiff alleges that Cetti searched him and

took the knife. See Am. Compl., ECF No. 186-1, Count One ¶¶ 29-

30. The officers did not issue the plaintiff a citation, but

instead told him to leave the gas station.

     After this encounter, the plaintiff got into his vehicle

and left the gas station. The officers then left the gas station

in their respective vehicles. Vicens passed the plaintiff’s

vehicle and, subsequently, Vicens, Cetti, and the plaintiff were

driving in close proximity to each other on State Street, with

Vicens’ vehicle directly in front of the plaintiff’s vehicle and

Cetti’s vehicle directly behind the plaintiff’s vehicle. While

they were on State Street, Vicens stopped his vehicle and

activated his emergency lights. The plaintiff stopped behind

him. Cetti also activated her emergency lights and stopped her

vehicle behind the plaintiff’s. Cetti did not exit her vehicle.

Vicens exited his vehicle and spoke to the plaintiff, who did

not exit his vehicle and was not issued a citation.


                                  -3-
     Case 3:17-cv-00724-AWT Document 313 Filed 03/31/21 Page 4 of 34



     Afterwards, the plaintiff drove to Bridgeport Police

Headquarters. Upon arriving at Police Headquarters, the

plaintiff entered and went to the front desk, with the intention

of filing a “citizen’s complaint.” He spoke to Officer Killian

first. Two additional officers, Lt. Mercado and Officer Doda,

came out to speak with the plaintiff. While Mercado was speaking

with the plaintiff, Doda requested the assistance of medics.

Medics arrived at Police Headquarters, and the plaintiff was

transported on a gurney into an ambulance. He was then

transported to St. Vincent’s Medical Center. Doda rode in the

ambulance with the plaintiff. Doda completed a State of

Connecticut Department of Mental Health and Addiction Services

Police Emergency Examination Request (“PEER Request”).

     The ambulance arrived at St. Vincent’s, and the plaintiff

expressed that he did not want to be there. In due course, a

member of the St. Vincent’s medical staff gave the plaintiff an

injection of a sedative. The plaintiff was admitted to St.

Vincent’s that evening and was discharged the following day,

April 5, 2015.

  II.   LEGAL STANDARD

     “A motion for summary judgment may properly be granted

. . . only where there is no genuine issue of material fact to

be tried, and the facts as to which there is no such issue

warrant the entry of judgment for the moving party as a matter


                                  -4-
     Case 3:17-cv-00724-AWT Document 313 Filed 03/31/21 Page 5 of 34



of law.” Rogoz v. City of Hartford, 796 F.3d 236, 245 (2d Cir.

2015) (quoting Kaytor v. Elec. Boat Corp., 609 F.3d 537, 545 (2d

Cir. 2010)) (citing Fed. R. Civ. P. 56(a)). “The function of the

district court in considering the motion for summary judgment is

not to resolve disputed questions of fact but only to determine

whether, as to any material issue, a genuine factual dispute

exists.” Id. (quoting Kaytor, 609 F.3d at 545) (citing Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 249–50 (1986)).

     When ruling on a motion for summary judgment, the court

must respect the province of the jury. “In reviewing the

evidence and the inferences that may reasonably be drawn, the

court ‘may not make credibility determinations or weigh the

evidence . . . . Credibility determinations, the weighing of the

evidence, and the drawing of legitimate inferences from the

facts are jury functions, not those of a judge.’” Kaytor, 609

F.3d at 545 (quoting Reeves v. Sanderson Plumbing Prods., Inc.,

530 U.S. 133, 150 (2000)). “Where an issue as to a material fact

cannot be resolved without observation of the demeanor of

witnesses in order to evaluate their credibility, summary

judgment is not appropriate.” Id. at 546 (quoting Fed. R. Civ.

P. 56(e) advisory committee’s note (1963)).

     When reviewing the evidence on a motion for summary

judgment, “‘the court must draw all reasonable inferences in

favor of the nonmoving party,’ Reeves, 530 U.S. at 150, ‘even


                                  -5-
     Case 3:17-cv-00724-AWT Document 313 Filed 03/31/21 Page 6 of 34



though contrary inferences might reasonably be drawn,’ Jasco

Tools Inc. v. Dana Corp., 574 F.3d 129, 152 (2d Cir. 2009).”

Kaytor, 609 F.3d at 545. “Summary judgment is inappropriate when

the admissible materials in the record ‘make it arguable’ that

the claim has merit, for the court in considering such a motion

‘must disregard all evidence favorable to the moving party that

the jury is not required to believe.’” Id. (quoting Jasco Tools,

574 F.3d at 151-52).

     Because credibility is not an issue on summary judgment,

the nonmovant’s evidence must be accepted as true for purposes

of the motion. Nonetheless, the inferences drawn in favor of the

nonmovant must be supported by the evidence. “[M]ere speculation

and conjecture is insufficient to defeat a motion for summary

judgment.” Stern v. Trustees of Columbia Univ., 131 F.3d 305,

315 (2d Cir. 1997) (internal quotation marks omitted) (quoting

W. World Ins. Co. v. Stack Oil, Inc., 922 F.2d 118, 121 (2d.

Cir. 1990)). Moreover, the “mere existence of a scintilla of

evidence in support of the [nonmovant’s] position will be

insufficient; there must be evidence on which [a] jury could

reasonably find for the [nonmovant].”       Liberty Lobby, 477 U.S.

at 252.

     Also, the nonmoving party cannot simply rest on the

allegations in his pleadings since the essence of summary

judgment is to go beyond the pleadings to determine if a genuine


                                  -6-
     Case 3:17-cv-00724-AWT Document 313 Filed 03/31/21 Page 7 of 34



issue of material fact exists. See Weinstock v. Columbia Univ.,

224 F.3d 33, 41 (2d Cir. 2000). “Although the moving party bears

the initial burden of establishing that there are no genuine

issues of material fact,” id., if the movant demonstrates an

absence of such issues, a limited burden of production shifts to

the nonmovant, who must “demonstrate more than some metaphysical

doubt as to the material facts, . . . [and] must come forward

with specific facts showing that there is a genuine issue for

trial,” Aslanidis v. United States Lines, Inc., 7 F.3d 1067,

1072 (2d Cir. 1993) (quotation marks, citations and emphasis

omitted). “Accordingly, unsupported allegations do not create a

material issue of fact.”    Weinstock, 224 F.3d at 41. If the

nonmovant fails to meet this burden, summary judgment should be

granted.

     Summary judgment is inappropriate only if the issue to be

resolved is both genuine and related to a material fact.

Therefore, the mere existence of some alleged factual dispute

between the parties will not defeat an otherwise properly

supported motion for summary judgment. A material fact is one

that would “affect the outcome of the suit under the governing

law.” Liberty Lobby, 477 U.S. at 248. As the Court observed in

Liberty Lobby: “[T]he materiality determination rests on the

substantive law, [and] it is the substantive law’s

identification of which facts are critical and which facts are


                                  -7-
     Case 3:17-cv-00724-AWT Document 313 Filed 03/31/21 Page 8 of 34



irrelevant that governs.” Id. Thus, only those facts that must

be decided in order to resolve a claim or defense will prevent

summary judgment from being granted. When confronted with an

asserted factual dispute, the court must examine the elements of

the claims and defenses at issue on the motion to determine

whether a resolution of that dispute could affect the

disposition of any of those claims or defenses. See Crawford v.

Franklin Credit Mgmt. Corp., 758 F.3d 473, 486 (2d Cir. 2014)

(“[A] complete failure of proof concerning an essential element

of the nonmoving party's case necessarily renders all other

facts immaterial.” (quoting Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986))). Immaterial or minor factual disputes will not

prevent summary judgment.

     Because the plaintiff in this case is proceeding pro se,

the court must read the plaintiff’s pleadings and other

documents liberally and construe them in a manner most favorable

to the plaintiff.   See Burgos v. Hopkins, 14 F.3d 787, 790 (2d

Cir. 1994).   Moreover, because the process of summary judgment

is “not obvious to a layman,” Vital v. Interfaith Medical Ctr.,

168 F.3d 615, 620 (2d Cir. 1999), the district court must ensure

that a pro se plaintiff understands the nature, consequences and

obligations of summary judgment, see id. at 620-21. Thus, the

district court may itself notify the pro se plaintiff as to the

nature of summary judgment; the court may find that the opposing


                                  -8-
      Case 3:17-cv-00724-AWT Document 313 Filed 03/31/21 Page 9 of 34



party’s memoranda in support of summary judgment provide

adequate notice; or the court may determine, based on thorough

review of the record, that the pro se plaintiff understands the

nature, consequences, and obligations of summary judgment. See

id.

      After reviewing the defendants’ memoranda in support of

summary judgment and the plaintiff’s submissions in opposition,

the court concludes that the plaintiff understands the nature,

consequences and obligations of summary judgement.          First, the

defendants served the plaintiff with the notice to pro se

litigants required by Local Rule 56(b). See Notice by City of

Bridgeport, Marie Cetti, Roderick Doda, Ronald Mercado, ECF No.

274; Notice by St. Vincent’s Medical Center, ECF No. 277.

Second, the plaintiff submitted oppositions and surreplies to

the defendants’ motions, which contain argument in opposition to

the defendants’ contentions and include exhibits. This indicates

that he understands summary judgment. The court finds that the

pro se plaintiff in this case understands the nature,

consequences and obligations of summary judgment.

  III. DISCUSSION

      A.   Count One – Officer Cetti

      In Count One the plaintiff claims that Cetti violated his

rights under the Fourth Amendment of the Constitution and

Article First, Section 7 of the Connecticut Constitution by


                                   -9-
    Case 3:17-cv-00724-AWT Document 313 Filed 03/31/21 Page 10 of 34



illegally searching, seizing, and falsely arresting him by

confining his person without probable cause or reasonable

suspicion, seizing and taking his property, ordering him to

leave a place of public accommodation and to leave the city and

state, restraining and interfering with his freedom, stopping

his vehicle without probable cause, and confining him. See Am.

Compl., Count One ¶ 29. The Municipal Defendants have moved for

summary judgment on the 42 U.S.C. § 1983 claims on the grounds

that Cetti did not stop, seize, or arrest the plaintiff and, in

the alternative, that Cetti’s actions were reasonable under the

circumstances. See Defendants’ City of Bridgeport, Lt. Ronald

Mercado, Officer Roderick Doda and Officer Marie Cetti’s Motion

for Summary Judgment (“Municipal Defs.’ Mot. for Summ. J.”), ECF

No. 270-1, at 8.

     “In order to state a cause of action under 42 U.S.C. §

1983, a plaintiff must allege that some person acting under

color of state law deprived him of a federal right.” Ahlers v.

Rabinowitz, 684 F.3d 53, 60-61 (2d Cir. 2012) (citing Washington

v. James, 782 F.2d 1134, 1138 (2d Cir. 1986)). The plaintiff’s

claims against the police officer defendants relate to their

actions in the course of their employment by the Bridgeport

Police Department. So the police officer defendants were acting

under the color of state law.




                                 -10-
    Case 3:17-cv-00724-AWT Document 313 Filed 03/31/21 Page 11 of 34



     The Fourth Amendment protects “[t]he right of the people to

be secure in their persons, houses, papers, and effects, against

unreasonable searches and seizures . . . .” U.S. Const. amend

IV. “The Fourth Amendment does not protect all subjective

expectations of privacy, but only those that society recognizes

as ‘legitimate.’” Vernonia Sch. Dist. 47J v. Acton, 515 U.S.

646, 654 (1995).

     “[T]here are three levels of interaction between agents of

the government and private citizens. Consensual encounters

require no justification so long as the police do not convey a

message that compliance with their requests is required.

Investigative detentions, the second category, require

‘reasonable suspicion’ to believe that criminal activity has

occurred or is about to occur. Arrests, requiring a showing of

probable cause, comprise the third type of encounter between

citizens and government agents.” United States v. Tehrani, 49

F.3d 54, 58 (2d Cir. 1995)(internal citations and quotations

omitted). Two distinct encounters between the plaintiff and

Cetti require analysis under the Fourth Amendment: first at the

gas station, and second on State Street.

          1.   Gas Station

     The encounter between the plaintiff and Cetti at the gas

station was not consensual. Cetti repeatedly tried to get the

plaintiff’s attention, ultimately making physical contact, until


                                 -11-
    Case 3:17-cv-00724-AWT Document 313 Filed 03/31/21 Page 12 of 34



the plaintiff responded. Cetti did not ask the plaintiff for

permission to perform a patdown. The Municipal Defendants state

that the plaintiff did not want to give Cetti his

identification. Thus, the encounter is analyzed using the Terry

v. Ohio, 392 U.S. 1 (1968), framework of an investigatory

detention.

     “[Terry stops], no matter how brief, must be founded upon a

reasonable suspicion supported by articulable facts that

criminal activity may be afoot.” Tehrani, 49 F.3d at 58. “When

evaluating the reasonableness of a Terry stop, the reviewing

court must consider the totality of the circumstances

surrounding the stop. And the court must evaluate those

circumstances through the eyes of a reasonable and cautious

police officer on the scene, guided by his experience and

training.” United States v. Bayless, 201 F.3d 116, 133 (2d Cir.

2000) (internal quotations omitted). “[R]eviewing courts . . .

must look at the ‘totality of the circumstances’ of each case to

see whether the detaining officer has a ‘particularized and

objective basis’ for suspecting legal wrongdoing.” United States

v. Arvizu, 534 U.S. 266, 273 (2002).

     Based on the totality of the circumstances, Cetti had a

particularized and objective basis for suspecting legal

wrongdoing. Cetti had responded to a report that an individual

was “parked at the gas pumps for over an hour, refusing to move


                                 -12-
    Case 3:17-cv-00724-AWT Document 313 Filed 03/31/21 Page 13 of 34



. . . , acting erratic.” Municipal Defs.’ L.R. 56(a)1, Ex. B,

OIAFILE 000040. Once Cetti arrived, the plaintiff was initially

unresponsive, and the plaintiff appeared disoriented. Cetti

learned from speaking with the gas station attendant that the

plaintiff had refused to leave even though he had been at the

gas station for over an hour and that the plaintiff had not

purchased any gas. Also, the plaintiff offered no explanation,

beyond stretching his back, for why he had been there for so

long or why he was in that particular area, and he had out-of-

state license plates.

     The plaintiff asserts that “The absence of any sworn

witness statements that the plaintiff was engaged in any illegal

activity, and his mere presence did not constitute any illegal

activity that warranted a search of his person or parked vehicle

or confiscation of personal property.” Pl.’s L.R. 56(a)2 for

Municipal Defs. at 17, 22. But the plaintiff points to no

evidence that creates a genuine issue of material fact with

respect to whether Cetti’s actions in approaching the plaintiff

and asking him questions was objectively reasonable in light of

the circumstances.

     In the course of a lawful Terry stop, “the officer may ask

the detainee a moderate number of questions to determine his

identity and to try to obtain information confirming or

dispelling the officer's suspicions.” Berkemer v. McCarty, 468


                                 -13-
       Case 3:17-cv-00724-AWT Document 313 Filed 03/31/21 Page 14 of 34



U.S. 420, 439 (1984). Thus, when Cetti asked the plaintiff for

his identification during the course of a lawful Terry stop, she

did not violate his Fourth Amendment rights.

       The plaintiff also claims that Cetti conducted an

unconstitutional search of his person. “A limited search for

weapons, without a warrant and without probable cause, is also

permissible in connection with a lawful custodial interrogation

that does not rise to the level of an arrest, see, e.g., Terry

v. Ohio, 392 U.S. 1, 21 (1968), on the rationale that ‘[i]f a

suspect is ‘dangerous,’ he is no less dangerous simply because

he is not arrested,’ Michigan v. Long, 463 U.S. 1032, 1050

(1983). Further, the suspect need not actually be dangerous to

validate such a limited-purpose search, so long as the officer

has a reasonable belief that the suspect poses a danger and may

have a weapon within his reach.” McCardle v. Haddad, 131 F.3d

43, 48 (2d Cir. 1997). “Where an officer makes reasonable

inquiries, and where nothing in the initial stages of the

encounter serves to dispel his reasonable fear for his own or

others' safety, he is entitled for the protection of himself and

others in the area to conduct a carefully limited search of the

outer clothing of such persons in an attempt to discover weapons

which might be used to assault him.” United States v. Muhammad,

463 F.3d 115, 123–24 (2d Cir. 2006)(citing Terry, 392 U.S. at

30).


                                    -14-
    Case 3:17-cv-00724-AWT Document 313 Filed 03/31/21 Page 15 of 34



     In evaluating the reasonableness of an officer’s actions,

“the proper inquiry is not whether each fact that led the

officer to conduct the stop considered in isolation denotes

unlawful behavior, but whether all the facts taken together

support a reasonable suspicion of wrongdoing.” United States v.

Lee, 916 F.2d 814, 820 (2d Cir. 1990). “[T]he determination of

reasonable suspicion must be based on commonsense judgments and

inferences about human behavior.” Illinois v. Wardlow, 528 US

119, 125 (2000). Reasonable suspicion for a frisk may be based

on an officer’s personal observations in addition to information

supplied by another person prior to the officer’s opportunity

for personal observation. See Adams v. Williams, 407 U.S. 143,

146–47 (1972)(“[W]e reject respondent's argument that reasonable

cause for a stop and frisk can only be based on the officer's

personal observation, rather than on information supplied by

another person.”); see also United States v. Schiavo, 29 F.3d 6,

8 (1st Cir. 1994)(“The propriety of an officer's actions after

an initial stop depends on what the officer knows (or has reason

to believe) and how events unfold. The touchstone is

reasonableness.” (internal citations omitted)).

     Based on the totality of the circumstances, including

Cetti’s knowledge prior to arriving at the scene, what she

learned from the gas station attendant, and her observations at

the scene, Cetti’s patdown of the plaintiff was based on


                                 -15-
    Case 3:17-cv-00724-AWT Document 313 Filed 03/31/21 Page 16 of 34



reasonable suspicion that the plaintiff may have posed a danger

and have had a weapon. The 911 caller in this case was known to

be the manager of the Getty Gas Station. (It is unclear from the

record whether this person and the gas station attendant are the

same person.) The caller reported that a man was “parked at the

gas pumps for over an hour, refusing to move . . . , acting

erratic.” Municipal Defs.’ L.R. 56(a)1, Ex. B, OIAFILE 000040.

The call was entered into the Bridgeport Police Incident Summary

as “suspicious circumstances-prowler/person” and assigned to

Cetti. Id. ¶ 12; id., Ex. B, OIAFILE 000040. Cetti’s

observations upon arriving at the gas station corroborated the

description provided by the caller. Cetti spoke to the gas

station attendant for corroboration and to investigate the

situation. Then, when Cetti interacted with the plaintiff, he

was initially unresponsive and appeared disoriented. Also, the

plaintiff offered no explanation, other than that he was

stretching his back, for why he had been at the gas station pump

for so long.

     Having recovered a Gerber combat knife in the course of

lawfully patting down the plaintiff, Cetti acted reasonably in

removing it from his person because one of the purposes of a

patdown is to “neutralize the threat of physical harm.” Terry,

392 U.S. at 24.




                                 -16-
    Case 3:17-cv-00724-AWT Document 313 Filed 03/31/21 Page 17 of 34



     The plaintiff also “alleges that the search of his vehicle

by Officer Cetti was without reasonable cause.” Pl.’s L.R.

56(a)2 for Municipal Defs. at 17. Here the plaintiff relies

solely on allegations in the “Complaint.” Id. at 11. “[T]he

search of the passenger compartment of an automobile, limited to

those areas in which a weapon may be placed or hidden, is

permissible if the police officer possesses a reasonable belief

based on ‘specific and articulable facts which, taken together

with the rational inferences from those facts, reasonably

warrant’ the officers in believing that the suspect is dangerous

and the suspect may gain immediate control of weapons.” Michigan

v. Long, 463 U.S. 1032, 1049 (1983). Cetti stated that she did

not conduct any search of the plaintiff’s vehicle, but Vicens

states that she did. However, Vicens’ recounting of the events

shows that Cetti did no more than conduct a limited search that

was permissible under Michigan v. Long. The plaintiff has not

produced evidence to create a genuine issue as to whether Cetti

did more than that.

     Again relying solely on the “Complaint,” the plaintiff

states that “[t]he officers then told Ashley to get on the road

and head to Georgia.” Pl.’s L.R. 56(a)2 for Municipal Defs. at

11. Thus, the plaintiff also appears to claim that Cetti

unlawfully ordered him to leave. “Police officers frequently

order persons to leave public areas: crime scenes, accident


                                 -17-
    Case 3:17-cv-00724-AWT Document 313 Filed 03/31/21 Page 18 of 34



sites, dangerous construction venues, anticipated flood or fire

paths, parade routes, areas of public disorder, etc. A person

may feel obliged to obey such an order. Indeed, police may take

a person by the elbow or employ comparable guiding force short

of actual restraint to ensure obedience with a departure order.

Our precedent does not view such police conduct, without more,

as a seizure under the Fourth Amendment as long as the person is

otherwise free to go where he wishes.” Salmon v. Blesser, 802

F.3d 249, 253 (2d Cir. 2015).

     The undisputed facts show that Cetti verbally ordered the

plaintiff to leave the gas station. The Municipal Defendants

maintain that “Cetti advised Ashley that he was free to go and

should leave because he was blocking other customers from

getting gas and had no reason for being there.” Municipal Defs.’

L.R. 56(a)1 ¶ 31; id., Ex. B, OIAFILE 000100 at lines 80-84,

OIAFILE 000112 at lines 58-59; see id., Ex. A, Ashley Depo., ECF

No. 270-3, at 44:3. There is no indication that the plaintiff

was not otherwise free to go where he wished. Thus, Cetti’s

order to the plaintiff to leave did not amount to a seizure

under the Fourth Amendment. See Salmon, 802 F.3d at 253.

          2.   State Street

     The plaintiff claims that he was unlawfully seized while he

was driving on State Street after he left the gas station. See

Pl.’s L.R. 56(a)2 for Municipal Defs. at 11-12. “Temporary


                                 -18-
    Case 3:17-cv-00724-AWT Document 313 Filed 03/31/21 Page 19 of 34



detention of individuals during the stop of an automobile by the

police, even if only for a brief period and for a limited

purpose, constitutes a ‘seizure’ of ‘persons’. . . . An

automobile stop is thus subject to the constitutional imperative

that it not be ‘unreasonable’ under the circumstances. As a

general matter, the decision to stop an automobile is reasonable

where the police have probable cause to believe that a traffic

violation has occurred.” Whren v. United States, 517 U.S. 806,

809–10 (1996) (internal citations omitted). “[A]n officer's use

of his cruiser lights also may constitute a seizure in the sense

that no reasonable driver would think that he was free to

leave.” United States v. Lopez, 432 F. Supp. 3d 99, 110 (D.

Conn. 2020)(internal quotations omitted); see also, United

States v. Hernandez, 63 F. App'x 6, 9 (2d Cir. 2003) (“When the

overhead lights went on, the car was ‘seized’—in the sense that

no reasonable driver would think that he was free to leave, see

United States v. Mendenhall, 446 U.S. 544, 554 (1980).”)

     Cetti activated the overhead lights of her vehicle. See

Pl.’s L.R. 56(a)2 for Municipal Defs. at 12; Municipal Defs.’

L.R. 56(a)1 ¶ 40; id., Ex. A, Ashley Depo. at 49:23-24, 52:24.

In his interview statement, Vicens reported that as the

plaintiff left the gas station, Vicens left and then Cetti left

behind Vicens. Vicens stated that he must have passed the

plaintiff on Park Street before Vicens took a left going east on


                                 -19-
       Case 3:17-cv-00724-AWT Document 313 Filed 03/31/21 Page 20 of 34



State Street. Vicens reported that, “I was going down State

Street when I saw in my rearview mirror that he got really close

behind me, almost like - like he was going to hit me. So at the

same time, Officer (Cetti) was calling me telling, ‘This guy

almost hit you.’ She must have noticed, she was behind him.”

Municipal Defs.’ L.R. 56(a)1, Ex. B, OIAFILE 000112 at lines 65-

68. The plaintiff offers no evidence to dispute Cetti’s

observations. Thus, there is no genuine issue as to the fact

that Cetti had probable cause to believe that a traffic

violation had occurred and properly participated in a traffic

stop.

       Therefore, the motion for summary judgment is being granted

as to the constitutional claims under 42 U.S.C. § 1983 in Count

One.

       B.   Count Three – Officer Mercado and Officer Doda

       In Count Three, the plaintiff alleges that defendants

Mercado and Doda “searched, seized and falsely arrested, the

plaintiff by executing a false PEER report as there was no

reasonable basis to believe that the plaintiff had psychiatric

disabilities, was dangerous to himself or gravely disabled. The

plaintiff’s insistence on peacefully reporting police misconduct

by means of a citizen’s complaint motivated the execution of the

PPER.” Am. Compl. ¶¶ 47-48. The plaintiff brings claims pursuant

to 42 U.S.C. § 1983 for violation of his rights under the Fourth


                                    -20-
    Case 3:17-cv-00724-AWT Document 313 Filed 03/31/21 Page 21 of 34



Amendment and the First Amendment, as well as state law

constitutional claims.

            1.   Fourth Amendment

     An involuntary hospitalization constitutes a seizure. See

Glass v. Mayas, 984 F.2d 55, 58 (2d Cir. 1993)(“Other courts

have construed the Fourth Amendment's protections to apply to

involuntary hospitalizations. . . . We agree.”) “[A]n

involuntary hospitalization may be made only upon probable

cause, that is, only if there are reasonable grounds for

believing that the person seized is subject to seizure under the

governing legal standard.” Id. Conn. Gen. Stat. § 17a-503(a)

provides:

     Any police officer who has reasonable cause to believe that
     a person has psychiatric disabilities and is dangerous to
     himself or herself or others or gravely disabled, and in
     need of immediate care and treatment, may take such person
     into custody and take or cause such person to be taken to a
     general hospital for emergency examination. The officer
     shall execute a written request for emergency examination
     detailing the circumstances under which the person was
     taken into custody, and such request shall be left with the
     facility. The person shall be examined within twenty-four
     hours and shall not be held for more than seventy-two hours
     unless committed under section 17a-502.


     The Municipal Defendants assert that “Ashley voluntarily

got onto the gurney” and that “Ashley was never given an

ultimatum to go to the hospital or be arrested.” Municipal

Defs.’ L.R. 56(a)1 ¶¶ 83-84; id., Ex. D, ECF No. 268, AMR Report

(“AMR”), 000002. The video shows the plaintiff getting onto the


                                 -21-
    Case 3:17-cv-00724-AWT Document 313 Filed 03/31/21 Page 22 of 34



gurney with no assistance. There is no sign of the “shoving,

pushing lifting, and then slamming the plaintiff with sufficient

force, to compel his egress onto an ambulance gurney . . . .”

that the plaintiff alleges. Pl.'s L.R. 56(a)2 for Municipal

Defs. at 13, 18-19.

     However, viewing the evidence in the light most favorable

to the plaintiff, including the fact that Doda completed a PEER

Request, the court assumes for purposes of this motion that the

plaintiff was involuntarily transported to St. Vincent’s.

     Nonetheless, there is no genuine issue as to the fact that

Mercado and Doda had reasonable cause to believe that the

plaintiff had psychiatric disabilities and was dangerous to

himself or others or gravely disabled, and in need of immediate

care and treatment. The plaintiff testified that Mercado told

him: “Well, we’re concerned about you. We think something is

mentally wrong with you.” Municipal Defs.’ L.R. 56(a)1, Ex. A,

Ashley Depo. at 78:13-15. “Mercado observed that Ashley’s

responses to him were ‘very slow,’ that his pupils were dilated

and glassy, and that he would respond to certain questions by

staring back at him for awhile and/or refusing to answer the

questions.” Id. ¶ 74; id., Ex. B, OIAFILE 000149 at lines 79-81,

OIAFILE 000151 at lines 139-42. Mercado thought the plaintiff

“either had a mental issue or was under the influence of

narcotics.” Id., Ex. B, OIAFILE 000149 at lines 61-62. Mercado


                                 -22-
    Case 3:17-cv-00724-AWT Document 313 Filed 03/31/21 Page 23 of 34



“smell[ed] the alcohol on [the plaintiff’s] breath.” Id., Ex. B,

OIAFILE 000151 at line 165. Doda believed that the plaintiff

“might have either [been] drinking or having some kind of

medication in his system because his pupils were . . . sort of

small.” Id., Ex. B, OIAFILE 000139 at lines 76-78. Both officers

observed that the plaintiff “was confused as to what day it

was.” Id. ¶ 65. The PEER Request that Doda completed stated that

the plaintiff was “disoriented, not knowing what day it is,

irritable, uncooperative, agitated, obsessive, had mood swings,

was anxious and exhibited assaultive thoughts/behavior, was

aggressive in response to officers’ questions and had possibly

abused a substance and/or possibly used pain medication.” Id.,

Ex. B, PEER Request, OIAFILE 000036.

     The plaintiff fails to offer evidence that could support a

conclusion that the officers did not have reasonable grounds for

executing a PEER Request and causing the plaintiff to be

transported to a hospital. He merely argues that “Defendant Doda

filed a falsified PEER . . . alleging as a central observation,

‘he detected the presence of alcohol emanating from the body of

the plaintiff,’ but Doda failed to state any observed

psychiatric dysfunction of the plaintiff during the event of 4

April 2015 at Bridgeport Police Headquarters.” Pl.’s L.R. 56(a)2

for Municipal Defs. at 5. But the detection of alcohol was only

one of several observations that supported the officers’


                                 -23-
    Case 3:17-cv-00724-AWT Document 313 Filed 03/31/21 Page 24 of 34



conclusion that the plaintiff needed immediate medical

attention, and the plaintiff’s allegation that the report was

falsified is unsupported by any evidence.

          2.   First Amendment

     The plaintiff alleges that his First Amendment rights were

violated by the officers “deliberately deterring and chilling

speech critical of police conduct.” Am. Compl. ¶ 49. “A private

individual who asserts a First Amendment violation must show:

(1) he has a right protected by the First Amendment; (2) the

defendants’ actions were motivated or substantially caused by

plaintiff’s exercise of that right; and (3) the defendants’

actions caused him some injury.” Dingwell v. Cossette, 327 F.

Supp. 3d 462, 469 (2d Cir. 1998)(internal quotations and

brackets omitted).

     There is no genuine issue as to the fact that the actions

of Doda and Mercado were not motivated or substantially caused

by the plaintiff’s exercise of his First Amendment rights

because the officers were unaware of the plaintiff’s interaction

with Cetti and his intention to file a complaint against police

officers. When Mercado was interviewed as part of the internal

affairs investigation, he recounted that the plaintiff “at times

. . . was upset,” that he was “reluctant to answer questions,”

and that “Ashley never mentioned his interaction with officers

at the Getty Station to Schneider or Mercado or the fact that


                                 -24-
    Case 3:17-cv-00724-AWT Document 313 Filed 03/31/21 Page 25 of 34



his knife was taken.” Municipal Defs.’ L.R. 56(a)1, Ex. B,

OIAFILE 000150 at lines 111-124. When asked during his interview

about the plaintiff’s “initial complaint,” Doda recounted,

     It was no complaint actually. There was no complaint except
     the fact that, uh, he came in as he addressed, uh, partly
     just to Officer (Killian) that he wants to see chief of
     police now. There was no complaint whatsoever. He was just,
     uh, he was demanding in seeing the chief. And then he said
     that, uh, he wants to see, uh – uh, crew come from TV.
     Something like this.

Id., Ex. B, OIAFILE 000140 at lines 116-120. The plaintiff’s

only testimony on this subject during his deposition was that “.

. . once Doda started speaking to me I said: Are you the

commander? All I want is to file a complaint because I need get

out of here, I need to get on the road.” Id., Ex. A, Ashley

Depo. at 72:5-9.

     Therefore, the motion for summary judgment is being granted

as to the constitutional claims in Count Three brought pursuant

to 42 U.S.C. § 1983.

     C.   State Law Claims Against Municipal Defendants

     As suggested by the Municipal Defendants, the court

declines to exercise supplemental jurisdiction over the

plaintiff’s state law claims against the Municipal Defendants

for violations of Article First, Section 7 (Counts One and

Three), Article First, Section 4 and 14 (Count Three),

Conversion (Count Two), and Intentional Infliction of Emotional

Distress (Count Four). See Municipal Defs.’ Mot. for Summ. J. at


                                 -25-
    Case 3:17-cv-00724-AWT Document 313 Filed 03/31/21 Page 26 of 34



29. Pursuant to 28 U.S.C. § 1367(c)(3), the court may decline

supplemental jurisdiction over state law claims when the federal

claims initially supporting such jurisdiction have been

dismissed. “[I]n the usual case in which all federal-law claims

are eliminated before trial, the balance of factors to be

considered under the pendent jurisdiction doctrine—judicial

economy, convenience, fairness, and comity—will point toward

declining to exercise jurisdiction over the remaining state-law

claims.” Valencia ex rel. Franco v. Lee, 316 F.3d 299, 305 (2d

Cir. 2003). The plaintiff’s state law claims against the

Municipal Defendants are derivative of his constitutional claims

against the Municipal Defendants, and summary judgment is being

granted as to those claims.

     D.   Count Five and Count Six – St. Vincent’s

     In Count Five of the Amended Complaint, the plaintiff

alleges that St. Vincent’s “caused plaintiff to suffer

apprehension of an imminent and harmful and offensive physical

contact.” Am. Compl., Count Five ¶ 57. In Count Six of the

Amended Complaint, the plaintiff alleges that St. Vincent’s

“physically contacted the plaintiff in a harmful and/or

offensive manner; and/or purposefully caused the plaintiff to

suffer harmful and/or offensive physical contact.” Id. at Count

Six ¶ 57. The plaintiff asserts that “under the care of

defendant St. Vincent’s, and without his consent, plaintiff was


                                 -26-
    Case 3:17-cv-00724-AWT Document 313 Filed 03/31/21 Page 27 of 34



sedated by chemical injection with other invasive procedures

performed.” Local Rule 56(a)2 Statement in Opposition to

Defendant St. Vincent’s Motion for Summary Judgment (“Pl.’s L.R.

56(a)2 for St. Vincent’s”), ECF No. 287, at 2. The plaintiff

contends that, “Instead of having a qualified physician,

employee or agent assess the plaintiff and perform a meaningful,

independent medical evaluation and without reliable verification

of statements in the PEER, St. Vincent’s Hospital, agents and or

employees suddenly and without consent assaulted the plaintiff,

injecting him with 10 milligrams of Haldol and 2 milligrams,

sedating him by means of a chemical restraint.” Am. Compl.,

Facts ¶ 50.

     “A civil assault is the intentional causing of imminent

apprehension of harmful or offensive contact in another.”

Griffin v. O’Connell, CV135034557S, 2015 Conn. Super. LEXIS 286,

at *32-33 (Conn. Super. Ct. Feb. 6, 2015) (quoting 1 Restatement

(Second of Torts) § 21 (Am. Law Inst.)); see also Dewitt v. John

Hancock Mut. Life Ins. Co., 5 Conn. App. 590, 594 (1985). “An

act is done with the intention of putting the other in

apprehension of an immediate harmful or offensive contact if it

is done for the purpose of causing such an apprehension or with

knowledge that, to a substantial certainty, such apprehension

will result.” 1 Restatement (Second of Torts) § 21, cmt. d. “A

battery is a completed assault.” Hanson v. Hosp. of Saint


                                 -27-
    Case 3:17-cv-00724-AWT Document 313 Filed 03/31/21 Page 28 of 34



Raphael, No. CV030480365, 2007 WL 2317825, at *1 (Conn.

Super. July 20, 2007). “The theory of battery as a basis for

recovery against a physician has generally been limited to

situations where he fails to obtain any consent to the

particular treatment or performs a different procedure from the

one for which consent has been given, or where he realizes that

the patient does not understand what the operation entails.”

Logan v. Greenwich Hosp. Ass'n, 191 Conn. 282, 289 (1983).

     While lack of informed consent may constitute the basis for

assault or battery in certain scenarios, Connecticut courts

recognize the emergency exception to the doctrine of informed

consent. See Wood v. Rutherford, 187 Conn. App. 61, 92

(2019)(“The emergency exception has been recognized by courts

across the country. . . . Although our appellate courts have not

had occasion to circumscribe the precise parameters of the

emergency exception, it applies under our state regulations to

medical treatment performed in hospitals throughout

Connecticut.”); Ranciato v. Schwarts, No. NNHCV116023107S, 2014

WL 7497403, at *2 (Conn. Super. Ct. Nov. 26, 2014)(“[I]n the

absence of an emergency a healthcare provider must offer

pertinent information to his or her patients.”); Conn. Agencies

Regs. § 19-13-D3(d)(8)(“It shall be the responsibility of each

hospital to assure that the bylaws or rules and regulations of

medical staff include the requirement that, except in emergency


                                 -28-
    Case 3:17-cv-00724-AWT Document 313 Filed 03/31/21 Page 29 of 34



situations, the responsible physician shall obtain proper

informed consent as a prerequisite to any procedure or treatment

for which it is appropriate . . . .”)

     “Application of the doctrine of informed consent, . . .

involves more than simply an examination of the communications,

or lack thereof, between physician and patient. It also requires

consideration of the context in which the physician’s duty

arose. That context is crucial to the determination of whether

an exception to that duty is implicated.” Wood, 187 Conn. App.

at 95. Conn. Gen. Stat. § 17a-503(a) permits police officers to

“take or cause such person to be taken to a general hospital for

emergency examination under this section.”

     Because an analysis of the factual circumstances is central

to an application of the emergency exception and because

“[s]everal of the exceptions that are well established in other

jurisdictions have not been formally recognized under

Connecticut law[, their] . . . . development in those

jurisdictions, therefore, is illuminating.” Wood, 187 Conn. App.

at 92 n.23. In Mims v. Hoffman, the court found that a doctor

who injected the plaintiff without her consent was protected

from a battery claim by the emergency exception because “the

evidence stablishes that [the doctor] believed the treatment was

needed (she observed that [the plaintiff] was suffering from

some sort of psychosis and needed to be stabilized so that she


                                 -29-
    Case 3:17-cv-00724-AWT Document 313 Filed 03/31/21 Page 30 of 34



could be evaluated) and that [the plaintiff] could not consent.”

No. 11 C 1503, 2013 WL 5423851, at *7 (N.D. Ill. Sept. 27,

2013); see also In re Estate of Allen, 848 N.E.2d 202, 211 (Ill.

App. Ct. 2006)(“[T]he emergency exception provides a defense to

medical-battery claims asserted against medical professionals

who render care in emergency situation.”)

     The plaintiff was treated at St. Vincent’s pursuant to the

PEER Request. At approximately 8:00 p.m., Officer Doda executed

the PEER Request. The plaintiff arrived in an ambulance at St.

Vincent’s emergency department from the police station with

police escort and was admitted.

     The PEER Request states that the plaintiff was

“disoriented; uncooperative; agitated; obsessive; anxious;

exhibiting mood swings, panic attacks, and assaultive

thoughts/behavior; not aware of what day it was; and had

possibly abused a substance.” St. Vincent’s Local Rule 56(a)1

Statement (“St. Vincent’s L.R. 56(a)1”), Ex. B, ECF No. 275, St.

V Records at 000042. The medical records reflect that the

plaintiff was “very angry, shouting, upset about having been

brought to the hospital. He was confused as to the day of the

week and angry when corrected. He seems emotionally labile, at

times calm, then quickly shouting again. Speaking to the

patient’s father by telephone, who is a physician who does not

live locally, the patient may have an undiagnosed psychiatric


                                 -30-
    Case 3:17-cv-00724-AWT Document 313 Filed 03/31/21 Page 31 of 34



illness and has seemed particularly ‘out of control’ over the

past 10 days.” Id., Ex. B, St. V. Records at 000009. The doctor

examined the plaintiff but was “unable to obtain an accurate

review of Plaintiff’s systems due to Plaintiff’s agitation,” and

he “concluded that it was necessary to evaluate Plaintiff for an

organic cause for his altered mental status because his degree

of anger and agitation was extraordinary.” Id., Ex. B, St. V.

Records at 000009-10. To make that evaluation possible, the

plaintiff was sedated. Id. ¶ 13; id., Ex. B, St. V. Records at

000010. The plaintiff did not sign an informed consent form

prior to being sedated because “Pt in violent state, was

sedated.” Id., Ex. B, St. V. Records at 0000035.

     The plaintiff fails to offer evidence that creates a

genuine issue with respect to St. Vincent’s reason for deciding

to sedate him. The plaintiff merely argues that “The [US Centers

for Medicare and Medicaid (CMS)] medical determination and

billing statement encapsulated in Plaintiff’s Exhibit A (June

2015) established after a thorough review of the medical records

of the Plaintiff from his encounter with defendant St. Vincent’s

on 4-5 April 2015, that there was no basis, emergency or

otherwise, that necessitated sedation and therefore refused

payment for the sedation drugs.” Pl.’s L.R. 56(a)2 for St.

Vincent’s at 4; id., Ex. A, ECF No. 287-1. The plaintiff

contends that this exhibit shows that “a PEER examination


                                 -31-
    Case 3:17-cv-00724-AWT Document 313 Filed 03/31/21 Page 32 of 34



requested by the City of Bridgeport Police was never performed.”

Pl.’s L.R. 56(a)2 for St. Vincent’s at 5-6. This is a

mischaracterization of that document, which states on the top of

each page that “This is not a bill” and does not contain any

medical diagnosis or determination. See id., Ex. A.

     The plaintiff also argues that “Defendant Doda filed a

falsified Police Emergency Examination Request.” Id. at 11.

However, as discussed above, this allegation is unsupported and,

in any event, it does not create a genuine issue with respect to

the fact that St. Vincent’s treatment of the plaintiff was

pursuant to the PEER Request. Additional arguments by the

plaintiff that he was never examined by Dr. Doss, that he was

not violent or threatening to anyone, and that the emergency

room triage note completed by a nurse at 9:30 p.m. states that

the plaintiff was “Alert” and “Appropriate, Calm, and

Cooperative,” Pl.’s L.R. 56(a)2 for St. Vincent’s, Ex. C, ECF

No. 287-3, St. V Records at 000002, do not create a genuine

issue as to the fact that Dr. Doss was unable to obtain an

accurate review of the plaintiff’s systems due to the

plaintiff’s “agitation” at 9:39 p.m. and that Dr. Doss concluded

that it was necessary to evaluate the plaintiff for an organic

cause for his altered mental status and the plaintiff was given

a sedative to make such an evaluation possible. St. Vincent’s

L.R. 56(a)1, Ex. A, OIAFILE 000044. The part of the medical


                                 -32-
    Case 3:17-cv-00724-AWT Document 313 Filed 03/31/21 Page 33 of 34



record pointed to by the plaintiff is consistent with Dr. Doss’s

assessment that the plaintiff was emotionally labile, i.e. the

plaintiff was at times calm but then he would start shouting

again.

     Thus there is no genuine issue of material fact as to

whether the emergency exception to the informed consent doctrine

applies in this case. It does apply.

     Therefore, the motion for summary judgment is being granted

as to Count Five and Count Six.

  IV.    CONCLUSION

     The Municipal Defendants’ Motion for Summary Judgment (ECF

No. 270) is hereby GRANTED; summary judgment shall enter in

their favor on the claims in Count One and Count Three brought

pursuant to 42 U.S.C. § 1983, and the court declines to exercise

supplemental jurisdiction over the remaining claims against the

Municipal Defendants. St. Vincent’s Motion for Summary Judgment

(ECF No. 276) is hereby GRANTED, as to the only remaining claims

against it, Count Five and Count Six.

     The Clerk shall enter judgment accordingly and close this

case.

     It is so ordered.

     Dated this 31st day of March 2021, at Hartford,

Connecticut.




                                 -33-
Case 3:17-cv-00724-AWT Document 313 Filed 03/31/21 Page 34 of 34




                                             /s/ AWT_
                                         Alvin W. Thompson
                                    United States District Judge




                             -34-
